Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2. 	Claims 1-21 are present in this application.  Claims 1-21 are pending in this office action.

3. 	This office action is NON-FINAL.

Drawings
4. 	The Drawings filed on 09/03/21 are acceptable for examination purposes.

Specification
5. 	The Specification filed on 09/03/21 is acceptable for examination purposes.

Information Disclosure Statement
 	The information disclosure statements (IDS) filed on 09/03/21 has been considered by the Examiner and made of record in the application file.

Double Patenting
 	The nonstatutory double patenting rejection is based on a judicially created
doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the
unjustified or improper timewise extension of the “right to exclude” granted by a patent
and to prevent possible harassment by multiple assignees. A nonstatutory double
patenting rejection is appropriate where the conflicting claims are not identical, but at
least one examined application claim is not patentably distinct from the reference
claim(s) because the examined application claim is either anticipated by, or would have
been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46
USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed.
Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum,
686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619
(CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may
be used to overcome an actual or provisional rejection based on nonstatutory double
patenting provided the reference application or patent either is shown to be commonly
owned with the examined application, or claims an invention made as a result of
activities undertaken within the scope of a joint research agreement. See MPEP §
717.02 for applications subject to examination under the first inventor to file provisions
of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for
applications not subject to examination under the first inventor to file provisions of the
AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO Internet website contains terminal disclaimer forms which may be used.
Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in
which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26,
PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may
be filled out completely online using web-screens. An eTerminal Disclaimer that meets
all requirements is auto-processed and approved immediately upon submission. For
more information about eTerminal Disclaimers, refer to
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6. 	Claims 1-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 and 22 of U.S. Patent No  11,226,931. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 and 22 of U.S. Patent No. 11,226,931 contains every element of claims 1-20 and 22 of the instant application and as such anticipates claims 1-20 and 22 of the instant application. 

 	Both claim features of the instant application 17/467,127 and Patent No. 11,226,931 can be compared as follows:

Claims Comparison Table

        Instant Application 17/467,127
Patent No. 11,226,931
1. (Original) A method for providing pre-validated data buckets for online experiments, the method being implemented on at least one machine comprising at least one processor, memory, and communications circuitry, and the method comprising: obtaining historical user activity data representing user activities of a plurality of users each having a corresponding user identifier; hashing each of the plurality of user identifiers to obtain a plurality of hash values; processing the historical user activity data based on one or more metrics to generate a set of metric values, wherein the set of metric values represents user engagement associated with the plurality of hash values; assigning, based on the set of metric values, a corresponding metadata tag for each of the plurality of hash values; and removing, based on the metadata tags, one or more hash values from the plurality of hash values such that the remaining hash values are permitted to be placed in a data bucket for an online experiment.
1. (Currently Amended) A method for providing pre-validated data buckets for online experiments, the method being implemented on at least one machine comprising at least one processor, memory, and communications circuitry, and the method comprising: obtaining user activity data representing user activity associated with activities of a plurality of users having a first plurality of respective user identifiers; hashing each of the first plurality of user identifiers to obtain a plurality of hash values; generating a set of metric values representing a user engagement parameter metric for each user identifier of the first plurality hash value of the plurality of hash values based on the user activity data; ranking the plurality of hash values based on the set of metric values to obtain a ranked list of hash values; determining a first exclusion range comprising a range of hash values to be removed from the set of values plurality of hash values based on one or more exclusion rules and the ranked list of hash values; and generating a homogenous value set by removing the range of hash values from the plurality of hash values, wherein each hash value from the homogenous value set corresponds to one or more user identifier identifiers from the plurality of user identifiers that is available are permitted to be placed in a data bucket for an online experiment.

6. (New) The method of claim 1, wherein the set of metric values comprises at least one of: a days visited parameter corresponding to a number of days that a first user identifier visited a uniform resource locator for a website associated with the online experiment; a webpage view parameter; or a user session parameter.
6. (Currently Amended) The method of claim 1, wherein the user engagement metric comprise at least one of: a days visited parameter corresponding to a number of days that a first user identifier visited a uniform resource locator ("URL") for a website associated with the online experiment; a webpage view parameter; or a user session parameter.



Claim Rejections - 35 U.S.C. §103
7. 	In the event the determination of the status of the application as subject to AIA  35
U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

8. 	The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:

 	A patent for a claimed invention may not be obtained, notwithstanding that the
  	claimed invention is not identically disclosed as set forth in section 102 of this
 	title, if the differences between the claimed invention and the prior art are such
 	that the claimed invention as a whole would have been obvious before the
 	effective filing date of the claimed invention to a person having ordinary skill in
 	the art to which the claimed invention pertains. Patentability shall not be negated
 	by the manner in which the invention was made.


9. 	Claims 1, 8 and 15 are rejected under 35 U.S.C. § 103 as being un patentable over Chen et al. (US Patent No. 10,185,970 B1) in view of DIRAC et al. (US 2015/0379430 A1).

 	Regarding claim 1, Chen teaches a method for providing pre-validated data buckets for online experiments, (See Chen Col. 1 lines 28-31, The operator of the site running the experiment), the method being implemented on at least one machine comprising at least one processor, memory, (See Chen Col. 16 lines 40-42, See Chen paragraph [0096], The CPUs 704 can be standard programmable processors that perform arithmetic and logical operations necessary for the operation of the computer 700):, and communications circuitry, and the method comprising, (See Chen Col. 14 lines 61-62, data communication resources),
 	obtaining historical user activity data representing user activities of a plurality of users each having a corresponding user identifier, (See Chen Col. 4 lines 56-60, the log service 106 may log and store data related to the identity of users 104 that access the website 108, the time and day that the users 104 access the website 108, purchases, subscription purchases, return purchases, cancelled subscriptions, media streaming activity, etc.); 
 	processing the historical user activity data based on one or more metrics to generate a set of metric values, (See Chen Col. 6 lines 24-28, Once the experiment 114 is complete, metrics 130 may be analyzed with respect to the behavior of users in the control group 118 and users in the treatment group 116. In configurations, the metrics 130 relate to the expected contribution, e.g., expected purchases, of users at the website 108).
 	Chen does not explicitly disclose hashing each of the plurality of user identifiers to obtain a plurality of hash values, wherein the set of metric values represents user engagement associated with the plurality of hash values, assigning, based on the set of metric values, a corresponding metadata tag for each of the plurality of hash values, and removing, based on the metadata tags, one or more hash values from the plurality of hash values, such that the remaining hash values are permitted to be placed in a data bucket for an online experiment.
 	However, DIRAC teaches hashing each of the plurality of user identifiers to obtain a plurality of hash values, (See DIRAC paragraph [0268], features that may otherwise have been identified later as significant contributors to prediction quality may never be considered for inclusion in the feature set. In another common technique, different features may be combined disjunctively using hash functions (e.g., to save space, only N bits of K bits of a hash value that would otherwise represent a particular feature may be used); wherein the set of metric values represents user engagement associated with the plurality of hash values, (See DIRAC paragraph [0279], a feature that was pruned earlier may be re-inserted into the feature set. A key-value structure such as a hash map or hash table may be used to store the parameter values (e.g., with feature identifiers as the keys); assigning, based on the set of metric values, (See DIRAC paragraph [0330], a client may assign different priorities or different importance levels to various quality metrics pertaining to a model), a corresponding metadata tag for each of the plurality of hash values, (See DIRAC paragraph [0279], a feature that was pruned earlier may be re-inserted into the feature set. A key-value structure such as a hash map or hash table may be used to store the parameter values (e.g., with feature identifiers as the keys); and removing, based on the metadata tags, one or more hash values from the plurality of hash values, (See DIRAC paragraph [0145], Within the group definitions section, the methods/functions "group" and "group_ remove" (or other similar functions representing set operations) may be used to combine or exclude variables when defining new groups), such that the remaining hash values are permitted to be placed in a data bucket for an online experiment, (See DIRAC paragraph [0218], identifiers of at least some of the nodes belonging to one or more of the buckets of the histogram 3510 may be stored in persistent storage).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made, to modify hashing each of the plurality of user identifiers to obtain a plurality of hash values, wherein the set of metric values represents user engagement associated with the plurality of hash values, assigning, based on the set of metric values, a corresponding metadata tag for each of the plurality of hash values, and removing, based on the metadata tags, one or more hash values from the plurality of hash values, such that the remaining hash values are permitted to be placed in a data bucket for an online experiment of DIRAC, in order to make accurate predictions, especially predictions of relatively infrequent but significant events, (See DIRAC paragraph [0004]).

 	Claim 15 recites the same limitations as claim 1 above. Therefore, claim 15 is rejected based on the same reasoning.

 	Regarding claim 8, Chen teaches a system having at least one processor, (See Chen Col. 16 lines 40-42, See Chen paragraph [0096], The CPUs 704 can be standard programmable processors that perform arithmetic and logical operations necessary for the operation of the computer 700): storage, and a communication platform connected to a network, (See Chen Col. 14 lines 61-62, data communication resources), for providing pre-validated data buckets for online experiments, comprising, (See Chen Col. 1 lines 28-31, The operator of the site running the experiment): 
 	a metric computation system configured for, (See Chen Col. 6 lines 24-28, Once the experiment 114 is complete, metrics 130 may be analyzed with respect to the behavior of users in the control group 118 and users in the treatment group 116. In configurations, the metrics 130 relate to the expected contribution, e.g., expected purchases, of users at the website 108).
 	obtaining historical user activity data representing user activities of a plurality of users each having a corresponding user identifier, (See Chen Col. 4 lines 56-60, the log service 106 may log and store data related to the identity of users 104 that access the website 108, the time and day that the users 104 access the website 108, purchases, subscription purchases, return purchases, cancelled subscriptions, media streaming activity, etc.); 
 	processing the historical user activity data based on one or more metrics to generate a set of metric values, (See Chen Col. 6 lines 24-28, Once the experiment 114 is complete, metrics 130 may be analyzed with respect to the behavior of users in the control group 118 and users in the treatment group 116. In configurations, the metrics 130 relate to the expected contribution, e.g., expected purchases, of users at the website 108);
	Chen does not explicitly disclose hashing each of the plurality of user identifiers to obtain a plurality of hash values, wherein the set of metric values represents user engagement associated with the plurality of hash values; and 3US Application No. 17/467,127Page 4a hash value exclusion system configured for: assigning, based on the set of metric values, a corresponding metadata tag for each of the plurality of hash values, and removing, based on the metadata tags, one or more hash values from the plurality of hash values such that the remaining hash values are permitted to be placed in a data bucket for an online experiment.
 	However, DIRAC teaches hashing each of the plurality of user identifiers to obtain a plurality of hash values, (See DIRAC paragraph [0268], features that may otherwise have been identified later as significant contributors to prediction quality may never be considered for inclusion in the feature set. In another common technique, different features may be combined disjunctively using hash functions (e.g., to save space, only N bits of K bits of a hash value that would otherwise represent a particular feature may be used); wherein the set of metric values represents user engagement associated with the plurality of hash values, (See DIRAC paragraph [0279], a feature that was pruned earlier may be re-inserted into the feature set. A key-value structure such as a hash map or hash table may be used to store the parameter values (e.g., with feature identifiers as the keys); a hash value exclusion system configured for: assigning, based on the set of metric values, (See DIRAC paragraph [0330], a client may assign different priorities or different importance levels to various quality metrics pertaining to a model), a corresponding metadata tag for each of the plurality of hash values, (See DIRAC paragraph [0279], a feature that was pruned earlier may be re-inserted into the feature set. A key-value structure such as a hash map or hash table may be used to store the parameter values (e.g., with feature identifiers as the keys); and removing, based on the metadata tags, one or more hash values from the plurality of hash values, (See DIRAC paragraph [0145], Within the group definitions section, the methods/functions "group" and "group_ remove" (or other similar functions representing set operations) may be used to combine or exclude variables when defining new groups), such that the remaining hash values are permitted to be placed in a data bucket for an online experiment, (See DIRAC paragraph [0218], identifiers of at least some of the nodes belonging to one or more of the buckets of the histogram 3510 may be stored in persistent storage).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made, to modify hashing each of the plurality of user identifiers to obtain a plurality of hash values, wherein the set of metric values represents user engagement associated with the plurality of hash values; and 3US Application No. 17/467,127 Page 4a hash value exclusion system configured for: assigning, based on the set of metric values, a corresponding metadata tag for each of the plurality of hash values, and removing, based on the metadata tags, one or more hash values from the plurality of hash values such that the remaining hash values are permitted to be placed in a data bucket for an online experiment of DIRAC, in order to make accurate predictions, especially predictions of relatively infrequent but significant events, (See DIRAC paragraph [0004]).

10.  	Claims 2, 9 and 16 are rejected under 35 U.S.C. § 103 as being un patentable over Chen et al. (US Patent No. 10,185,970 B1) in view of DIRAC et al. (US 2015/0379430 A1) and further in view of Bakke et al. (US 2018/0121503 A1).

 	Regarding claim 2, Chen taught the method of claim 1, as described above.
	Chen together with DIRAC does not explicitly disclose wherein the metadata tag indicates whether the corresponding user identifier is available for use in the online experiment.
 	However, Bakke teaches wherein the metadata tag indicates whether the corresponding user identifier is available for use in the online experiment, (See Bakke paragraph [0020], a number of tags and/or metadata attributes selected by the client 202, to identify the particular data the client wishes to view…include or exclude data having a particular author, date or time range, file system or object bucket, file name, directory name, size range, owner, or other metadata attribute).  
   	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made, to modify wherein the metadata tag indicates whether the corresponding user identifier is available for use in the online experiment of Bakke, to access data created using particular programs, applications, or protocols using different or more updated programs, applications, or protocols (See Bakke paragraph [0004]).

 	Claims 9 and 16 recite the same limitations as claim 2 above. Therefore, claims 9 and 16 are rejected based on the same reasoning.

11. 	Claims 6, 13 and 20 are rejected under 35 U.S.C. § 103 as being un patentable over Chen et al. (US Patent No. 10,185,970 B1) in view of DIRAC et al. (US 2015/0379430 A1) and further in view of Xu et al. (US 2016/0253311 A1).

 	Regarding claim 6, Chen together with DIRAC taught the method of claim 1, as described above.
 	Chen together with DIRAC does not explicitly disclose wherein the set of metric values comprises at least one of: a days visited parameter corresponding to a number of days that a first user identifier visited a uniform resource locator for a website associated with the online experiment; a webpage view parameter; or a user session parameter.
	However, Xu teaches wherein the set of metric values comprises at least one of: a days visited parameter corresponding to a number of days that a first user identifier visited a uniform resource locator for a website associated with the online experiment; (See Xu paragraph [0084], a number of unique visitors associated with a webpage, and a click-through rate associated with an online content item, such metrics are merely exemplary, and the techniques described herein are applicable to any type of metric that may be measure during an online A/B experiment), a webpage view parameter; or a user session parameter, (See Xu paragraph [0084], a number of page views associated with a webpage).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made, to modify wherein the set of metric values comprises at least one of: a days visited parameter corresponding to a number of days that a first user identifier visited a uniform resource locator for a website associated with the online experiment; a webpage view parameter; or a user session parameter of Xu in order to provide sharing of browser information among the user devices, (See Xu paragraph [0019]).

 	Claims 13 and 20 recite the same limitations as claim 6 above. Therefore, claims 13 and 20 are rejected based on the same reasoning.

12.  	Claims 7, 14 and 21 are rejected under 35 U.S.C. § 103 as being un patentable over Chen et al. (US Patent No. 10,185,970 B1) in view of DIRAC et al. (US 2015/0379430 A1) and further in view of Vijayant (US 2014/0289419 A1).

 	Regarding claim 7, Chen together with DIRAC taught the method of claim 1, as described above.
 	Chen together with DIRAC does not explicitly disclose wherein each of the first plurality of user identifiers comprises a browser cookie associated with a browser operating on a corresponding user device.
 	However, Vijayant teaches wherein each of the first plurality of user identifiers comprises a browser cookie associated with a browser operating on a corresponding user device, (See Vijayant paragraph [0007], user devices using a cookie can enable embodiments to use the cookie provide sharing of browser information).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to modify wherein each of the first plurality of user identifiers comprises a browser cookie associated with a browser operating on a corresponding user device of Vijayant in order to provide sharing of browser information among the user devices, (See paragraph Vijayant [0007]).

 	Claims 14 and 21 recite the same limitations as claim 7 above. Therefore, claims 14 and 21 are rejected based on the same reasoning.

Allowable Subject Matter
 	Claims 3-5, 10-12 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusions/Points of Contacts
 	The prior art made of record and not relied upon is considered pertinent to
applicant’s disclosure. See form PTO-892.
 	JAGADISH (US 20110125571 A1) discloses a method for speed efficient and relevancy efficient advertising through a web enabled element and displaying advertising copy to a user of a computer system.
 	Wexler et al. (US 20100082640 A1) disclose a method to provide a means to improve the quality of the topic page presented for a query and to enhance the quality and confidence level of the topic page.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MULUEMEBET GURMU whose telephone number is (571)270-7095. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 5712724078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MULUEMEBET GURMU/Primary Examiner, Art Unit 2163